IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 19, 2008
                                  No. 07-50865
                               Conference Calendar          Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EDDY WILKINS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-233-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Eddy Wilkins appeals his sentence following his guilty plea conviction of
importation of marijuana and possession with intent to distribute marijuana.
Wilkins argues that the district court clearly erred in denying him a two-level
minor role adjustment under U.S.S.G. § 3B1.2. He contends that the adjustment
was warranted because he was a mere courier who was less culpable than other
participants in the offense.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50865

      Whether a defendant is a minor or minimal participant is a factual
determination that is reviewed for clear error. United States v. Villanueva, 408
F.3d 193, 203 & n.9 (5th Cir. 2005). Pursuant to § 3B1.2, a district court may
decrease a defendant’s offense level by two levels if the defendant was a minor
participant. An adjustment for a minor role applies to a defendant “who is less
culpable than most other participants, but whose role could not be described as
minimal.” § 3B1.2, comment. (n.5).
      The district court did not clearly err in denying Wilkins a minor role
adjustment. See United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995);
United States v. Nevarez-Arreola, 885 F.2d 243, 245 (5th Cir. 1989); United
States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2